2021 IL App (1st) 210238
                                     No. 1-21-0238
                                                                 Fourth Division
                                                                 March 25, 2021
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                                FIRST DISTRICT
______________________________________________________________________________

ANNA SCREMENTI, LARRY COOL JR., and MARY                 )
PATRICIA NOONAN,                                         ) Appeal from the Circuit Court
                                                         ) of Cook County.
       Plaintiffs-Appellants,                            )
                                                         ) No. 2021 COEL 20
v.                                                       )
                                                         ) The Honorable
LORI WILCOX, as Candidate, Bloom Township                ) Alfred Paul,
Democratic Committeewoman, and Chair of the Bloom        ) Judge Presiding.
Township Democratic Central Committee and Caucus;        )
KELLEY NICHOLS, Candidate; LARECIA TUCKER,               )
Candidate; FRANCISCO “FRANK” PEREZ, Candidate; )
LESHAWN RIDLEY, Candidate; LEONARD MORGAN, )
Candidate; RICARDO LEON JR., Candidate; ROBERT )
BENEVIDES, Candidate; BLOOM TOWNSHIP                     )
DEMOCRATIC CENTRAL COMMITTEE; THE                        )
TOWNSHIP OFFICERS ELECTORAL BOARD FOR                    )
BLOOM TOWNSHIP, and its Public Members, JAMES )
RHODES, Chairman, CHRISTOPHER COHEN, Member, )
and JEFFREY GREENSPAN, Member; CARLA                     )
MATTHEWS, in Her Official Capacity as the Bloom          )
Township Clerk; KAREN YARBROUGH, in Her Official )
Capacity as the Cook County Clerk; and KWAME             )
RAOUL, in His Official Capacity as the Illinois Attorney )
General,                                                 )
                                                         )
       Defendants-Appellees.                             )
______________________________________________________________________________

          PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
          Justices Ellis and Martin concurred in the judgment and opinion.

                                      OPINION
     No. 1-21-0238


¶1          On December 1, 2020, the Bloom Township Democratic Central Committee (committee)

        held a caucus meeting to determine the Democratic nominees for the upcoming April 6, 2021,

        general election pursuant to section 45-10(a) of the Township Code. 60 ILCS 1/45-10(a) (West

        2018). Prior to the beginning of the caucus meeting, the proposed rules governing the caucus

        meeting were distributed, which included a proposed “full slate” rule, which provided that any

        person submitting candidates for nomination must present candidates for every open office.

        The proposed rules were accepted by the electors participating in the caucus meeting, and a

        motion to amend the rules to remove the “full slate” requirement failed to garner sufficient

        votes. During the caucus meeting, the defendant candidates were nominated, but other

        proposed individual nominees were rejected because they did not present a full slate of

        candidates. After a vote of the entire caucus membership present, the defendant candidates

        were selected as the Democratic nominees for the general election.

¶2          Plaintiffs filed objections with the Township Officers Electoral Board of Bloom Township

        (electoral board), claiming, inter alia, that the “full slate” rule permitted by section 45-50(b)(6)

        of the Township Code (60 ILCS 1/45-50(b)(6) (West 2018)) was unconstitutional. After a

        hearing, the electoral board overruled the objections. Plaintiffs then filed a petition for judicial

        review in the circuit court of Cook County, which affirmed the board and further found that

        section 45-50(b)(6) is constitutional. Plaintiffs now appeal to this court and, for the reasons

        that follow, we affirm.

¶3                                          BACKGROUND

¶4          Bloom Township (Township) is an Illinois township, as defined by the Township Code (60

        ILCS 1/1-1 et seq. (West 2018)). Under the Township Code, certain township offices are

        elected “at the time of the regular township election provided in the general election law” and


                                                       2
     No. 1-21-0238


         hold office for four years. 60 ILCS 1/50-10(a) (West 2018). For 2021, the date of the next

         election is April 6, 2021. See 10 ILCS 5/2A-1.1 (West 2018) (setting forth election schedule).

         The Township has eight offices that will be voted on in the April 6 election: supervisor,

         assessor, clerk, highway commissioner, and four trustees.

¶5           The nominees for each political party are selected either through a caucus meeting or

         through a primary. 60 ILCS 1/45-10(a); 45-55 (West 2018). A political party’s township

         central committee decides which process to use. 60 ILCS 1/45-55 (West 2018). In the case at

         bar, defendant Lori Wilcox, as the Township’s Democratic committeewoman and chair of the

         Democratic central committee, decided to hold a caucus meeting after this court previously

         determined that a caucus meeting could be held if it was done safely and in compliance with

         the public health guidelines in place at the time. See Somer v. Bloom Township Democratic

         Organization, 2020 IL App (1st) 201182. The caucus meeting was held on December 1, 2020,

         and was largely conducted remotely through Zoom. 1 At the caucus meeting, defendants

         Wilcox, Kelley Nichols, Larecia Tucker, Francisco “Frank” Perez, Leshawn Ridley, Leonard

         Morgan, Ricardo Leon Jr., and Robert Benevides (collectively, the candidates) were selected

         as the Democratic nominees for the April 6 election.

¶6           After the caucus meeting, plaintiffs filed objections with the electoral board, raising a

         number of issues. As relevant to the instant appeal, plaintiffs challenged the requirement that

         any individual seeking the Democratic nomination must present a full slate of candidates for

         each open office. Plaintiffs claimed that, at the beginning of the caucus meeting, the electors

         voted on the proposed rules for the caucus election process. One such rule provided that



             1
              While plaintiffs made arguments as to the adequacy of the process by which the caucus meeting
     was conducted before the electoral board, they do not raise these issues before this court, so we have no
     need to discuss them.
                                                         3
     No. 1-21-0238


         candidates could only be submitted as a full slate, and that candidates were required to express

         their interest in writing by 6:15 p.m. on the day of the caucus meeting. 2 A motion to amend the

         rules to strike the “full slate” requirement was made, but failed to garner sufficient support to

         pass. According to plaintiffs, after the rules were accepted, Wilcox announced the nominations

         of her slate of candidates. Another elector, David Gonzalez, attempted to nominate different

         candidates, but the nominations were rejected because the nominations did not include

         candidates for each open office. Plaintiffs claimed that the refusal to consider the Gonzalez

         candidates violated the first amendment, as they were prevented from voting for any slate of

         candidates other than those nominated by Wilcox.

¶7           In response, the candidates filed a motion to strike the constitutional issues raised in

         plaintiffs’ objections, claiming that the electoral board did not have the authority to decide

         constitutional issues. The candidates additionally claimed that a “full slate” requirement was

         permissible under Illinois law.

¶8           The parties came before the electoral board for a virtual hearing on February 2 and 3, 2021.

         After the parties had presented their cases, the members of the electoral board asked questions

         and discussed the issues with the parties. One issue raised by the electoral board was the

         question of whether people presented slates of candidates to be voted on or presented

         individual candidates to fill a slate. 3 Reviewing the video of the caucus meeting, the electoral

         board noted that it sounded like three different individuals presented the names of the



             2
               The 6:15 rule was never enforced, and is not at issue on appeal.
             3
               In other words, the electoral board identified two ways of filling a “slate.” One option would be
     voting on “Slate A” versus “Slate B,” where each consisted of eight candidates. The other option would
     be voting on “Person A” versus “Person B” to fill each of eight spots on a single slate. Under the first
     option, the voting is all-or-nothing: either all eight candidates in “Slate A” are victorious, or all eight
     candidates in “Slate B” are. Under the second option, each elected office included in the slate is decided
     on an individual basis, and the eight victors comprise the ultimate “slate.”
                                                          4
       No. 1-21-0238


          candidates who ultimately appeared on Wilcox’s slate, and questioned whether it made a

          difference that Gonzalez was not allowed to present his candidates as competitors for those

          positions on the slate. After extensively discussing the issue, the electoral board ultimately

          determined that the threshold question was whether plaintiffs had pled the issue in their

          objections, and found that they had not.

¶9           On February 8, 2021, the electoral board issued its decision on plaintiffs’ objections. The

          electoral board first granted the motion to strike and dismiss plaintiffs’ constitutional claims,

          finding that it lacked jurisdiction to decide constitutional issues. The electoral board also

          overruled plaintiffs’ objections concerning the disparate treatment of candidates. The electoral

          board agreed with plaintiffs that “multiple candidates had in fact been permitted to nominate

          individuals rather than a ‘full slate’ whereas Gonzalez was prohibited” and further agreed that

          this disparate enforcement impacted the outcome of the caucus meeting. However, the electoral

          board found that plaintiffs had not adequately pled the claim in their objections and, as a result,

          the candidates were not provided adequate notice to permit them to prepare a defense to the

          claim.

¶ 10         On February 11, 2021, plaintiffs filed a petition for judicial review of the electoral board’s

          decision. As relevant to the instant appeal, plaintiffs alleged that the ability to impose a “full

          slate” requirement on nominations was unconstitutional, and that the “full slate” requirement

          was applied disparately to potential nominees as opposed to the ultimately selected candidates.

          Specifically, plaintiffs alleged that the “full slate” requirement was unconstitutional both

          facially and as applied under the first and fourteenth amendments. Plaintiffs further alleged

          that, despite rejecting other potential nominees due to their failure to present a full slate of

          candidates, the ultimately selected candidates were all nominated individually. Plaintiffs


                                                        5
       No. 1-21-0238


          requested that the candidates’ names be stricken from the ballot or, at the very least, that the

          Democratic Party designation should be stricken from appearing next to their names.

¶ 11          On March 5, 2021, the trial court entered an order affirming the decision of the electoral

          board and further found that section 45-50(b)(6) of the Township Code was constitutional. The

          court first found that plaintiffs lacked standing to challenge section 45-50(b)(6) because their

          alleged injury could not be fairly traced to the Township Code and was not redressable by

          challenging the statute. The court found that section 45-50(b)(6) was merely a procedural

          notice requirement, requiring that caucus participants be notified about whether the candidates

          would be selected as a slate or individually; the provision did not itself mandate the imposition

          of a full-slate rule. Thus, the court found that, even if the provision was found to be

          unconstitutional, it would have no effect on whether a caucus meeting could implement the

          full-slate rule but would merely remove the notice requirement. Additionally, even if plaintiffs

          had standing, the court found that section 45-50(b)(6) was constitutional because it was a

          reasonable, neutral, nondiscriminatory procedural requirement that served the Township’s

          legitimate purposes.

¶ 12          Plaintiffs timely filed a notice of appeal. We granted plaintiffs’ motion to expedite the

          appeal, and permitted the parties to file memoranda in lieu of briefs, on March 10, 2021.

¶ 13                                              ANALYSIS

¶ 14          On appeal, plaintiffs challenge the constitutionality of section 45-50(b)(6) of the Township

          Code and also argue that nomination of the candidates individually disparately impacted other

          potential candidates who were rejected for failing to present a full slate. We may dispose of

          the second issue quickly, as we agree with the electoral board that plaintiffs never included

          this claim in their objections. Indeed, it was the electoral board itself that first raised the issue,


                                                          6
       No. 1-21-0238


          not plaintiffs. “It is quite established that if an argument, issue, or defense is not presented in

          an administrative hearing, it is procedurally defaulted and may not be raised for the first time

          before the circuit court on administrative review.” Cinkus v. Village of Stickney Municipal

          Officers Electoral Board, 228 Ill. 2d 200, 212 (2008). Our supreme court has explained that

          “[t]he rule is based on the demands of orderly procedure and the justice of holding a party to

          the results of his or her conduct where to do otherwise would surprise the opponent and deprive

          the opponent of an opportunity to contest an issue in the tribunal that is supposed to decide it.”

          Cinkus, 228 Ill. 2d at 213.

¶ 15         In the case at bar, after the parties had presented their positions in their case before the

          election board—and even after the parties had presented their closing arguments—the electoral

          board asked questions about a number of issues. One such issue raised by the electoral board

          concerned whether the candidates were nominated individually or as a slate, and whether the

          Gonzalez candidates were treated differently in not being permitted to be nominated

          individually. However, the electoral board ultimately concluded that the issue had not been

          raised in plaintiffs’ objections, meaning that neither party presented the issue through their

          presentation, so the issue was not properly before the electoral board or part of the plaintiffs’

          objections. We agree with the electoral board. While the issue was technically raised prior to

          the issuance of the electoral board’s decision, it was not raised by plaintiffs in their objections,

          and was not addressed by either party while they were presenting their positions. Thus,

          plaintiffs did not present any evidence to prove disparate treatment in the nomination of

          candidates, and the candidates did not have the opportunity to show that they were nominated

          as a slate and not as individuals. The only evidence available to the electoral board was the

          Zoom video of the caucus meeting, which the board members watched repeatedly in an attempt


                                                         7
       No. 1-21-0238


          to try to determine whether multiple people nominated the candidates. If the issue had been

          properly raised in the objections, both parties could have fully presented evidence as to the

          issue, and the electoral board would have had the opportunity to weigh that evidence and make

          specific findings. However, since it was not raised by plaintiffs, the issue was not properly

          before the electoral board and, similarly, cannot be now raised on appeal. See Delay v. Board

          of Election Commissioners of the City of Chicago, 312 Ill. App. 3d 206, 210 (2000) (electoral

          board does not have the authority to invalidate candidates’ nomination papers on a ground

          never raised in the objection).

¶ 16         We turn, then, to plaintiffs’ primary argument on appeal: the constitutionality of section

          45-50(b)(6) of the Township Code. Section 45-50 is entitled “Caucus procedures,” and sets

          forth rules governing the caucus process. Subsection (b) provides, in relevant part:

                       “(b) The rules of procedure shall include the following:

                                                    ***

                          (6) Whether candidates will be selected as a slate or as individual nominees for

                 each office.” 60 ILCS 1/45-50(b)(6) (West 2018).

          Plaintiffs contend that section 45-50(b)(6) is an unconstitutional limitation on their right to

          vote for their chosen candidates.

¶ 17         We first consider whether plaintiffs have standing to challenge the constitutionality of

          section 45-50(b)(6). The doctrine of standing ensures that courts decide actual controversies

          and not abstract questions. Piccioli v. Board of Trustees of Teachers’ Retirement System, 2019

          IL 122905, ¶ 12. Standing requires “some injury in fact to a legally cognizable interest.” Greer

          v. Illinois Housing Development Authority, 122 Ill. 2d 462, 492 (1988). “To have standing to

          challenge the constitutionality of a statute, *** one must have sustained or be in immediate


                                                        8
       No. 1-21-0238


          danger of sustaining a direct injury as a result of enforcement of the challenged statute.” Wexler

          v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004). “The claimed injury must be (1) distinct and palpable;

          (2) fairly traceable to defendant’s actions; and (3) substantially likely to be prevented or

          redressed by the grant of the requested relief.” Chicago Teachers Union, Local 1 v. Board of

          Education of City of Chicago, 189 Ill. 2d 200, 207 (2000). Questions of standing are reviewed

          de novo. Piccioli, 2019 IL 122905, ¶ 12. De novo consideration means that we perform the

          same analysis that a trial judge would perform. Ramirez v. Chicago Board of Election

          Commissioners, 2020 IL App (1st) 200240, ¶ 11.

¶ 18         In the case at bar, the trial court found that plaintiffs lacked standing to challenge section

          45-50(b)(6) because their alleged injury could not be fairly traced to the Township Code and

          was not redressable by challenging the statute, as section 45-50(b)(6) was merely a notice

          provision and not a substantive rule. By contrast, plaintiffs contend that they have standing,

          because section 45-50(b)(6) deprived them of their ability to vote for their chosen candidates.

¶ 19         We find the supreme court’s decision in Carr v. Koch, 2012 IL 113414, a case relied on by

          the Attorney General, to be instructive. In that case, the plaintiffs contended that the Illinois

          education funding system violated the equal protection clause of the Illinois Constitution. Carr,

          2012 IL 113414, ¶ 1. The plaintiffs alleged that the funding system had the effect of requiring

          taxpayers in school districts with low property values to pay higher rates of property taxes than

          taxpayers in school districts with high property values. Carr, 2012 IL 113414, ¶ 10. In

          considering the plaintiffs’ claims, the supreme court concluded that the plaintiffs lacked

          standing because they could not establish that their alleged injury was a direct result of the

          education funding statute or fairly traceable to the defendants’ actions. Carr, 2012 IL 113414,

          ¶ 31. The court found that the education funding statute “is simply that: a funding statute. It is


                                                        9
       No. 1-21-0238


          not a taxing statute.” Carr, 2012 IL 113414, ¶ 32. The court noted that the statute set forth a

          formula for determining the amount of state aid to which a school district was entitled, which

          included consideration of the school district’s revenue from local property taxes. Carr, 2012

          IL 113414, ¶ 33. However, the statute did not require school districts to impose any particular

          tax rate. Carr, 2012 IL 113414, ¶ 35. The supreme court found that “[t]he local property tax

          rate figure in the education funding statute is simply used as part of the statutory formula to

          determine the amount of general state aid allotted to a school district. Consequently, plaintiffs’

          claims that the imposition of the higher taxes is a direct result of the enforcement of the statute

          and is fairly traceable to defendants is too attenuated to confer standing in this case.” Carr,

          2012 IL 113414, ¶ 37.

¶ 20         In the case at bar, the statute at issue is not a funding statute as in Carr. However, the

          supreme court’s analysis in Carr is nevertheless instructive because of its focus on the fact that

          the statute itself did not require the differing tax rates. Section 45-50(b)(6) similarly does not

          require a caucus meeting to select its candidates as a slate. Instead, section 45-50(b)(6)

          recognizes two options for selecting candidates—as a slate or individually—and requires that

          the caucus meeting rules specify which option is selected. Section 45-50(a) expressly provides

          that the electors participating in the caucus meeting are the ones who ultimately approve the

          rules. See 60 ILCS 1/45-50(a) (West 2018) (“The rules of procedure for conducting a township

          or multi-township caucus must be approved and may be amended by a majority vote of the

          qualified participants.”). Indeed, we note that there was, in fact, a vote specifically on the full-

          slate requirement, which narrowly failed to pass. Thus, to the extent that plaintiffs were injured

          by the full-slate requirement, that injury was caused by their fellow electors, not by

          enforcement of section 45-50(b)(6). Consequently, we cannot find that plaintiffs have


                                                        10
       No. 1-21-0238


          sufficiently established that they have standing to challenge the constitutionality of section 45-

          50(b)(6) because their alleged injury was not the direct result of the enforcement of the statute.

          Accordingly, we have no need to consider the constitutionality of the statute and affirm the

          trial court’s judgment as to the challenge to section 45-50(b)(6). See People v. Mosley, 2015

          IL 115872, ¶ 11 (courts decide constitutional questions “only to the extent required by the

          issues in the case”); In re E.H., 224 Ill. 2d 172, 178 (“cases should be decided on

          nonconstitutional grounds wherever possible, reaching constitutional issues only as a last

          resort”).

¶ 21                                           CONCLUSION

¶ 22          The trial court properly determined that plaintiffs lack standing to challenge the

          constitutionality of section 45-50(b)(6) of the Township Code because their alleged injury was

          not the direct result of the enforcement of the statute.

¶ 23          Affirmed.




                                                        11
No. 1-21-0238



                                  No. 1-21-0238


Cite as:                 Scrementi v. Wilcox, 2021 IL App (1st) 210238


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2021 COEL
                         20; the Hon. Alfred Paul, Judge, presiding.


Attorneys                Tiffany Nelson-Jaworski, of Del Galdo Law Group, LLC, of
for                      Berwyn, for appellants.
Appellants:


Attorneys                Kwame Raoul, Attorney General, of Chicago (Frank H. Bieszczat,
for                      Assistant Attorney General, of counsel), for appellee.
Appellee:
                         Stephen Donnelly, of Parikh Law Group, LLC, of Chicago, for
                         candidate appellees.




                                        12